19

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

MAY 10 2019

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY Cha DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 19-cr-0968-CAB
Plaintiff, ORDER AND JUDGMENT OF
DISMISSAL OF CASE
V.

REFUGIO PEREZ-GONZALEZ,

Defendant.

 

 

 

 

Upon the motion of the Government, and good cause appearing therefrom,

IT IS HEREBY ORDERED that the Indictment in the above-captioned matter is
dismissed without prejudice.

Defendant REFUGIO PEREZ-GONZALEZ shall be released from criminal custody

in this case.

   

SO ORDERED.

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT COURT JUDGE

DATED: May 10, 2019

 

 

 
